                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

JEFFREY T. PRICE,

         Plaintiff,                                     Case No. 17-10601
v.
                                                        Honorable Nancy G. Edmunds
DON EDWARDS ET. AL.,

         Defendants.
                          /

 ORDER ACCEPTING THE MAGISTRATE JUDGE’S FEBRUARY 28, 2020 REPORT
                    AND RECOMMENDATION [70]

         Pending before the Court is the magistrate judge’s February 24, 2020 report and

recommendation (ECF No. 70). As a final resolution to this dispute, the magistrate judge

recommends the Court to find that Plaintiff is not required to register under SORA, either

for a period of 25 years or for life; and that Plaintiff is not obligated to pay the annual fees

as set out in M.C.L. § § 28.725(a)(6)(b)-(c) and 28.725b(3). The magistrate judge further

recommends that the case be dismissed with prejudice, pursuant to the parties’

settlement agreement.

         The Court is fully advised in the premises and has reviewed the record and the

pleadings.     Neither party filed objections to the magistrate judge’s report and

recommendation. “[T]he failure to object to the magistrate judge’s report[] releases the

Court from its duty to independently review the matter.” Hall v. Rawal, 09-10933, 2012

WL 3639070, at *1 (E.D.Mich. Aug. 24, 2012) (citation omitted). The Court nevertheless

agrees with the magistrate judge’s recommendation. The Court therefore ACCEPTS and

ADOPTS the magistrate judge’s report and recommendation in its entirety, and orders

                                               1
that Plaintiff is not required to register under SORA, either for a period of 25 years or for

life; and that Plaintiff is not obligated to pay the annual fees as set out in M.C.L. § §

28.725(a)(6)(b)-(c) and 28.725b(3).

         It is further ordered that Plaintiff's complaint is hereby DISMISSED with

prejudice.

     SO ORDERED.


                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: March 25, 2020




                                             2
